 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Timothy Lee Byers,                                  No. CV-18-04243-PHX-ROS (JFM)
10                  Plaintiff,                           ORDER
11   v.
12   Maricopa County         Correctional     Health
     Services, et al.,
13
                    Defendants.
14
15          On March 2, 2020, the Court issued an Order explaining Plaintiff has offered two
16   different versions of the central facts underlying this suit. (Doc. 67). Plaintiff was ordered

17   to file, no later than March 13, 2020, “a document explaining which version of events he
18   wishes to proceed under.” (Doc. 67 at 6). Plaintiff did not file any such document. Given

19   that failure, it is unclear whether Plaintiff wishes to continue to pursue this suit. Therefore,

20   Plaintiff will be ordered to file a document stating whether he wishes to continuing
21   pursuing this suit. Plaintiff will also be given a final opportunity to respond to the Court’s
22   March 2, 2020, Order by indicating which version of events is the basis for his claims.

23          Should Plaintiff fail to respond to this Order, the Clerk of Court will be directed to

24   enter a judgment of dismissal. That dismissal will be based on the “the public’s interest in

25   expeditious resolution of litigation,” “the court’s need to manage its docket,” “the risk of

26   prejudice to the defendants” and the unavailability of “less drastic sanctions.” Omstead v.
27   Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). In particular, Plaintiff’s refusal to indicate
28   which version of events is at issue prevents this case from moving forward and it would be
 1   prejudicial to Defendants to require they defend themselves without Plaintiff identifying
 2   the factual basis of his claims. See Laurino v. Syringa Gen. Hosp., 279 F.3d 750, 753 (9th
 3   Cir. 2002) (noting “a presumption of prejudice arises from a plaintiff’s unexplained failure
 4   to prosecute”). The “public policy favoring disposition of cases on their merits” does not
 5   support allowing this case to proceed when Plaintiff is no longer responding to Court
 6   orders. See In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1228 (9th
 7   Cir. 2006) (“[T]his factor lends little support to a party whose responsibility it is to move
 8   a case toward disposition on the merits but whose conduct impedes progress in that
 9   direction.”).
10          Accordingly,
11          IT IS ORDERED no later than April 17, 2020, Plaintiff shall file a response
12   explaining whether he wishes to continue this litigation. If Plaintiff wishes to continue this
13   litigation he must also indicate which version of events is at issue.
14          IT IS FURTHER ORDERED the Clerk of Court is directed to enter a judgment
15   of dismissal with prejudice in the event Plaintiff does not file a response by April 17, 2020.
16          Dated this 2nd day of April, 2020.
17
18
19                                                      Honorable Roslyn O. Silver
20                                                      Senior United States District Judge

21
22
23
24
25
26
27
28


                                                 -2-
